Matter of Kenneth M. v Catherine T. (2017 NY Slip Op 07190)





Matter of Kenneth M. v Catherine T.


2017 NY Slip Op 07190


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Manzanet-Daniels, J.P., Mazzarelli, Webber, Oing, JJ.


4664 4663 4662 4661

[*1]In re Kenneth M., Petitioner-Appellant, 
vCatherine T., Respondent-Respondent.


Neal D. Futerfas, White Plains, for appellant.
Steven Gildin, Garden City, for respondent.

Order, Family Court, New York County (Karen I. Lupuloff, J.), entered on or about June 30, 2016, which, to the extent appealed from as limited by the briefs, denied petitioner's pro se objections to an order of support, unanimously affirmed, without costs.
Petitioner failed to show a substantial change in circumstances to warrant a downward modification of his child support obligation. Petitioner's income slightly increased between entry of the support order and the petition, and he did not show that his expenses had significantly increased during that period (see Bores v Bores, 134 AD3d 527, 528 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK